DETAILED ACTION
Notices to Applicant
This communication is a First Action Non-Final on the merits. Claims 1-20 as filed 09/10/2020, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application is a continuation-in-part U.S. Patent Application Serial No.  15/699,827 filed by the same inventors on 09/08/2017, which claims the benefit of U.S. Provisional7 Application Serial No. 62/393,365 filed by the same inventors on 09/12/2016.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Claims 1 and 11 each recite the limitation "the one or more fields of each of the plurality of pharmaceutical databases" in Lines 11-12 and Lines 10-11, respectively.  There is insufficient antecedent basis for this limitation, in particular, “the one or more fields …” in the claims. 
Accordingly, claims 1 and 11, as well as their respective dependent claims 2-10 and 12-20 are rejected in view of their dependency on claims 1 and 11. 
Claims 9 and 19 each recite the limitation "the two identified patient entries" in Line 3 and Lines 3-4, respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-10 are drawn to a system for collecting, analyzing, and generating patient data, which is within the four statutory categories (i.e. machine). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites […] identify a patient, in response to a first request from a user […], the first request including identifying information for the identified patient; receive pharmaceutical information entries for the identified patient […] using the identifying information; reconcile, […], differences in the received pharmaceutical information entries by applying predetermined thresholds to the one or more fields […] and generating reconciled pharmaceutical information entries for the identified patient using the pharmaceutical information entries satisfying the predetermined thresholds; generate a patient record […], including a unique identifier and the reconciled pharmaceutical information entries for the identified patient; receive at least one of clinical, genomic, laboratory, disease, or standardized drug information for the identified patient […]; and update the patient record to include the received clinical, genomic, laboratory, disease, or standardized drug information for the identified patient.
The limitations of collecting, analyzing, and generating patient data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a server,” “a patient record database,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” and “one or more data repositories,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the computer components. That is, other than reciting “a server,” “a patient record database,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” and “one or more data repositories,” language, identifying a patient and receiving pharmaceutical entries for the identified patient, analyzing the differences in the pharmaceutical entries using thresholds and generating resulting entries based on the analysis, and generating and updating a patient recording including the generated resulting entries based on the analysis in the context of this claim encompasses the user manually collecting, analyzing, generating patient data through a comparison analysis. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of using “a server,” “a patient record database,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, when viewed individually and as a whole, of using “a server,” “a patient record database,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” and “one or more data repositories,” to perform the collecting, analyzing, and generating limitations amounts to no more than mere instructions See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-10
Claims 11-20 are drawn to a computer-implemented method for collecting, analyzing, and generating patient data, which is within the four statutory categories (i.e. method). 
Independent Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 recites […] identifying, […], a patient, in response to a first request from a user […], the first request including identifying information for the identified patient; receiving, […], pharmaceutical information entries for an identified patient […] using the identifying information; reconciling, […], differences in the received pharmaceutical information entries by applying predetermined thresholds to one or more fields […] and generating reconciled pharmaceutical information entries for the identified patient using the pharmaceutical information entries satisfying the predetermined thresholds; generating, […], a patient record in […], including a unique identifier and the reconciled entries for the identified patient; receiving, […], at least one of clinical, genomic, laboratory, disease, or standardized drug information for the identified patient […]; and updating, […], the patient record to include the received clinical, genomic, laboratory, disease, or standardized drug information for the identified patient.
The limitations of collecting, analyzing, and generating patient data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a server,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” “a patient record database,” and “one or more data repositories,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the computer components. That is, other than reciting “a server,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” “a patient record database,” and “one or more data repositories,” language, identifying a patient and receiving pharmaceutical entries for the identified patient, analyzing the differences in the pharmaceutical entries 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of using “a server,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” “a patient record database,” and “one or more data repositories,” to perform the collecting, analyzing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., “a server,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” “a patient record database,” and “one or more data repositories,” as they relate to general purpose computer components (Application Specification, Pg. 30, Lines 2-4 (the review processor may be a system of software application operating on a computer or server system, on user infrastructure or preferably, remotely disposed in a cloud), Pg. 41, Lines 15-30 (servers can include electronic storage, one or more processors and/or other components … can be implemented by a cloud of computing platforms), Pg. 18, Line 4, Pg. 42, Lines 1-23 (a database is a storage repository for data records; memory and processors such as electronic storage media that stores information and one or more mechanisms for electronically processing information and to execute learning modules) Pg. 42, Lines 35-30, Pg. 46, Lines 27-28 (machine learning module implemented on a server and can include control logic for implementing various functionality; control logic can be implemented as an algorithm on a server, a machine learning module, or other suitable system))). As such, the limitations amount to See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, when viewed individually and as a whole, of using “a server,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” “a patient record database,” and “one or more data repositories,” to perform the collecting, analyzing, and generating limitations amounts to no more than mere instructions to apply the abstract idea using generic computer components. (i.e., ““a server,” “a first computing device,” “an encrypted network,” “a plurality of pharmaceutical databases,” “a machine learning module,” “a patient record database,” and “one or more data repositories,” as they relate to general purpose computer components (Application Specification, Pg. 30, Lines 2-4 (the review processor may be a system of software application operating on a computer or server system, on user infrastructure or preferably, remotely disposed in a cloud), Pg. 41, Lines 15-30 (servers can include electronic storage, one or more processors and/or other components … can be implemented by a cloud of computing platforms), Pg. 18, Line 4, Pg. 42, Lines 1-23 (a database is a storage repository for data records; memory and processors such as electronic storage media that stores information and one or more mechanisms for electronically processing information and to execute learning modules) Pg. 42, Lines 35-30, Pg. 46, Lines 27-28 (machine learning module implemented on a server and can include control logic for implementing various functionality; control logic can be implemented as an algorithm on a server, a machine learning module, or other suitable system))). Mere instructions to apply an exception using a See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-10 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the patient and pharmaceutical data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating patient data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2013/0332194 (hereinafter “D’Auria et al.”) in view of U.S. Patent Application Pub. No. 2012/0078664 A1 (hereinafter “Hasan et al.”).
RE: Claim 1 D’Auria et al. teaches the claimed: 
1. (Original) A system for generating an electronic patient outcome record, the system including a server and a patient record database, the system comprising: a server including computer-executable instructions that when executed cause the server to: identify a patient, in response to a first request from a user via a first computing device over a […] network, the first request including identifying information for the identified patient ((D’Auria et al., [0006], [0017], [0059], [0065]) (receiving healthcare related information including financial, patient, and provider related information from at least one electronic source; receiving healthcare-related information may include receiving information related to patient treatment history and medical condition; system may include an application module suitable for being run on a server and/or a computing device; query engine is leveraged by the system when the user (or application) knows or is able to determine exactly what is being sought in the data. An example of when the query/statistics engine is used would be when a user performs a search to identify … patients … the user (or application) knew exactly the information being sought, and the query engine can return that critical information accordingly;));  ; 
receive pharmaceutical information entries for the identified patient from a plurality of pharmaceutical databases using the identifying information ((D’Auria et al., [0032], [0144]) (receiving healthcare-related information including financial, patient, and provider related information from a plurality of electronic sources; collecting data from one or more electronic sources wherein data may be from a non-healthcare or a healthcare sources … data computing ; 
reconcile, via a machine learning module, differences in the received pharmaceutical information entries by applying predetermined thresholds to the one or more fields of each of the plurality of pharmaceutical databases and generating reconciled pharmaceutical information entries for the identified patient using the pharmaceutical information entries satisfying the predetermined thresholds ((D’Auria et al., [0038], [0159]) (analytics module may be configured to receive data from a plurality of electronic sources of the data source, and compare values from one of the plurality of electronic sources to values of another of the plurality of electronic sources to determine a likelihood of matching for a given pair of values; Output from machine learning algorithm which may include pairwise comparisons and/or comparisons between any combination of fields across all data sources or a subset thereof, may undergo transformation such that if machine learning algorithm output includes probability of match between all combinations of fields, transformation may include filtering to include only the combinations in which the probability of field match is above some threshold, then sorting the result to order the pairs by most likely to least likely to map)); 
receive at least one of clinical, genomic, laboratory, disease, or standardized drug information for the identified patient from one or more data repositories; and update the patient record to include the received clinical, genomic, laboratory, disease, or standardized drug information for the identified patient ((D’Auria, [0160], [0104], [0167], [0208]) (an updating process would enable continuous, real-time assessment and processing of new fields and/or entirely new data sources as they enter the system; receiving healthcare-related information may including receiving information related to patient history and medical condition)).
D’Auria et al. fails to explicitly teach, but Hasan et al. teaches the claimed: 
identify a patient, in response to a first request from a user via a first computing device over an encrypted network […]; generate a patient record in a patient record database, including a unique identifier and the reconciled pharmaceutical information entries for the identified patient ((Hasan et al., [0033], [0499], [0503], [0504]) (generating a personal/individual health record that is compiled from diverse sources such as patient questionnaires or direct input, health plans, pharmacy benefits managers ("PBMs"), labs, imaging centers, freestanding outpatient facilities, hospitals and physicians wherein the data collected from the diverse sources is organized into an individual health record for a patient; the personal health record database may include a master patient index field, the master patient index field allows for the assignment of a unique identifier that defines an entity, such as a patient; any data transmitted over the shared public infrastructure is preferably encrypted; the use of the master patient index allows data collected from various sources to be aggregated into a single record)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the generation of health records compiling data from multiple sources using unique identifiers and an encrypted network as taught by Hasan et al. within the method and system for analyzing healthcare data for creating interoperability and integration of electronic health records as taught by D’Auria et al. with the motivation of communication to various sources to provide information about a particular care plan to identify meaningful relationships or patterns in treatments to compare the effectiveness of various treatment of specific diseases (Abstract, [0016]). 
RE: Claim 2 D’Auria et al. and Hasan et al. teach the claimed: 
2. (Original) The system of Claim 1, further comprising correlating, via the server, one or more fields of the identifying information from the first request with one or more fields of each of the plurality of pharmaceutical databases to identify whether they match ((D’Auria et al., [0038], [0158]) (analytics module may be configured to receive data from a plurality of electronic 
RE: Claim 3 D’Auria et al. and Hasan et al. teach the claimed: 
3. (Original) The system of Claim 1, wherein the pharmaceutical information entries include fields or parameters associated with information related to the patient ((D’Auria et al., [0075) (containing similar information between EHRs automatically "clump together" when the intelligence module observes their frequency distributions. By computing the empirical similarity between disparate fields contained across multiple, disjoint systems, the intelligence module can effectively and semi-automatically infer relationships between a plurality of EHR data sources and how such sources, and the data and/or metadata they contain, may map to one another and/or to some reference standard)).
RE: Claim 4 D’Auria et al. and Hasan et al. teach the claimed: 
4. (Original) The system of Claim 1, wherein the first request is an electronic prescription ((Hasan et al., [0507]) (personal health record data may be sourced and populated such as electronic tape or direct access to obtain data relating to prescriptions from a pharmacy benefits manager source)).   
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the sourcing of electronic prescription data to integrate into a personal health record as taught by Hasan et al. within the method and system for analyzing healthcare data for creating interoperability and integration of electronic health records as taught by D’Auria et al. with the motivation of communication to various sources to provide information about a particular care plan to identify 
RE: Claim 5 D’Auria et al. and Hasan et al. teach the claimed: 
5. (Original) The system of Claim 4, wherein the electronic prescription can include fields or parameters related to specific attributes of the prescription, including a drug identifier, a dosage amount, or a dosage frequency ((Hasan et al., [0332]-[0336]) (medication profile information fields includes type medication, dose, frequency, etc.)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the sourcing of electronic prescription data to integrate into a personal health record including fields of medication type, dose, frequency, etc. as taught by Hasan et al. within the method and system for analyzing healthcare data for creating interoperability and integration of electronic health records as taught by D’Auria et al. with the motivation of communication to various sources to provide information about a particular care plan to identify meaningful relationships or patterns in treatments to compare the effectiveness of various treatment of specific diseases (Abstract, [0016]). 
RE: Claim 6 D’Auria et al. and Hasan et al. teach the claimed: 
6. (Original) The system of Claim 1, wherein the patient record is a consolidated, reconciled database that is updated periodically, or whenever new data is available for a patient ((D’Auria, [0160], [0104], [0167]) (an updating process would enable continuous, real-time assessment and processing of new fields and/or entirely new data sources as they enter the system)).
RE: Claim 7 D’Auria et al. and Hasan et al. teach the claimed: 
7. (Original) The system of Claim 1, wherein the patient record is a consolidated, reconciled database that is updated whenever new data is available for the identified patient((D’Auria, [0160], [0104], [0167]) (an updating process would enable continuous, real-time assessment and processing of new fields and/or entirely new data sources as they enter the system)).
RE: Claim 8 D’Auria et al. and Hasan et al. teach the claimed:
8. (Original) The system of Claim 1, wherein the predetermined thresholds can be applied to the one or more fields of each of the identified patient entries, such that a certain tolerance can be attributed to the differences ((D’Auria et al., [0159], [0160]) (if machine learning algorithm output includes probability of match between all combinations of fields, transformation may include filtering to include only the combinations in which the probability of field match is above some threshold, then sorting the result to order the pairs by most likely to least likely to map; a report may be generated that reveals the confidence of each field mapping based on determination)). 
RE: Claim 9 D’Auria et al. and Hasan et al. teach the claimed: 
9. (Original) The system of Claim 1, wherein the machine learning module identifies the identified patient entries satisfying the predetermined thresholds using a difference count or a difference percentage between the two identified patient entries being reconciled ((D’Auria et al., [0159], [0160]) (if machine learning algorithm output includes probability of match between all combinations of fields, transformation may include filtering to include only the combinations in which the probability of field match is above some threshold, then sorting the result to order the pairs by most likely to least likely to map; a report may be generated that reveals the confidence of each field mapping based on determination; This confidence may be presented as a probability of the fields mapping, shown as a percentage bounded between O and 100)).
RE: Claim 10 D’Auria et al. and Hasan et al. teach the claimed: 
10. (Original) The system of Claim 1, wherein if at least one of the received identified patient entries meets or exceeds at least one of the predetermined thresholds, the patient entry will be excluded from being reconciled with the other patient entries ((D’Auria et al., [0158], [0159]) (Some examples of transformations that may be used in any combination or not at all include 
RE: Claim 11 D’Auria et al. teaches the claimed:
11. (Original) A computer-implemented method for generating a portable, interoperable patient medical and pharmaceutical record, the computer-implemented method comprising: identifying, via a server, a patient, in response to a first request from a user via a first computing device over an […] network, the first request including identifying information for the identified patient; ((D’Auria et al., [0006], [0017], [0059], [0065]) (receiving healthcare related information including financial, patient, and provider related information from at least one electronic source; receiving healthcare-related information may include receiving information related to patient treatment history and medical condition; system may include an application module suitable for being run on a server and/or a computing device; query engine is leveraged by the system when the user (or application) knows or is able to determine exactly what is being sought in the data. An example of when the query/statistics engine is used would be when a user performs a search to identify … patients … the user (or application) knew exactly the information being sought, and the query engine can return that critical information accordingly;));  ; 
receiving, via the server, pharmaceutical information entries for an identified patient from a plurality of pharmaceutical databases using the identifying information ((D’Auria et al., [0032], ; 
reconciling, via a machine learning module, differences in the received pharmaceutical information entries by applying predetermined thresholds to one or more fields of each of the plurality of pharmaceutical databases and generating reconciled pharmaceutical information entries for the identified patient using the pharmaceutical information entries satisfying the predetermined thresholds ((D’Auria et al., [0038], [0158]) (analytics module may be configured to receive data from a plurality of electronic sources of the data source, and compare values from one of the plurality of electronic sources to values of another of the plurality of electronic sources to determine a likelihood of matching for a given pair of values; Output from machine learning algorithm which may include pairwise comparisons and/or comparisons between any combination of fields across all data sources or a subset thereof, may undergo transformation such that if machine learning algorithm output includes probability of match between all combinations of fields, transformation may include filtering to include only the combinations in which the probability of field match is above some threshold, then sorting the result to order the pairs by most likely to least likely to map)); 
receiving, via the server, at least one of clinical, genomic, laboratory, disease, or standardized drug information for the identified patient from one or more data repositories; and updating, via the server, the patient record to include the received clinical, genomic, laboratory, disease, or standardized drug information for the identified patient ((D’Auria, [0160], [0104], [0167], [0208]) (an updating process would enable continuous, real-time assessment and processing of new 
D’Auria et al. fails to explicitly teach, but Hasan et al. teaches the claimed: 
identify a patient, in response to a first request from a user via a first computing device over an encrypted network […]; generating, via the server, a patient record in a patient record database, including […] the reconciled entries for the identified patient ((Hasan et al., [0033], [0499], [0503], [0504]) (generating a personal/individual health record that is compiled from diverse sources such as patient questionnaires or direct input, health plans, pharmacy benefits managers ("PBMs"), labs, imaging centers, freestanding outpatient facilities, hospitals and physicians wherein the data collected from the diverse sources is organized into an individual health record for a patient; the personal health record database may include a master patient index field, the master patient index field allows for the assignment of a unique identifier that defines an entity, such as a patient; any data transmitted over the shared public infrastructure is preferably encrypted; the use of the master patient index allows data collected from various sources to be aggregated into a single record)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the generation of health records compiling data from multiple sources using unique identifiers and an encrypted network as taught by Hasan et al. within the method and system for analyzing healthcare data for creating interoperability and integration of electronic health records as taught by D’Auria et al. with the motivation of communication to various sources to provide information about a particular care plan to identify meaningful relationships or patterns in treatments to compare the effectiveness of various treatment of specific diseases (Abstract, [0016]). 
RE: Claim 12 
12. (Original) The computer-implemented method of Claim 11, further comprising correlating, via the server, one or more fields of the identifying information from the first request with one or more fields of each of the plurality of pharmaceutical databases to identify whether they match ((D’Auria et al., [0038], [0158]) (analytics module may be configured to receive data from a plurality of electronic sources of the data source, and compare values from one of the plurality of electronic sources to values of another of the plurality of electronic sources to determine a likelihood of matching for a given pair of values; the mappings may reveal mapping cardinalities and matches between fields)). 
RE: Claim 13 D’Auria et al. and Hasan et al. teach the claimed: 
13. (Currently Amended) The computer-implemented method of Claim [1] 11, wherein the pharmaceutical information entries include fields or parameters associated with information related to the patient ((D’Auria et al., [0075) (containing similar information between EHRs automatically "clump together" when the intelligence module observes their frequency distributions. By computing the empirical similarity between disparate fields contained across multiple, disjoint systems, the intelligence module can effectively and semi-automatically infer relationships between a plurality of EHR data sources and how such sources, and the data and/or metadata they contain, may map to one another and/or to some reference standard)).
RE: Claim 14 D’Auria et al. and Hasan et al. teach the claimed: 
14. (Currently Amended) The computer-implemented method of Claim [1] 11, wherein the first request is an electronic prescription ((Hasan et al., [0507]) (personal health record data may be sourced and populated such as electronic tape or direct access to obtain data relating to prescriptions from a pharmacy benefits manager source)).   
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the sourcing of electronic prescription data to integrate into a personal health record as taught 
RE: Claim 15 D’Auria et al. and Hasan et al. teach the claimed: 
15. (Currently Amended) The computer-implemented method of Claim [4] 14, wherein the electronic prescription can include fields or parameters related to specific attributes of the prescription, including a drug identifier, a dosage amount, or a dosage frequency ((Hasan et al., [0332]-[0336]) (medication profile information fields includes type medication, dose, frequency, etc.)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the sourcing of electronic prescription data to integrate into a personal health record including fields of medication type, dose, frequency, etc. as taught by Hasan et al. within the method and system for analyzing healthcare data for creating interoperability and integration of electronic health records as taught by D’Auria et al. with the motivation of communication to various sources to provide information about a particular care plan to identify meaningful relationships or patterns in treatments to compare the effectiveness of various treatment of specific diseases (Abstract, [0016]). 
RE: Claim 16 D’Auria et al. and Hasan et al. teach the claimed: 
16. (Currently Amended) The computer-implemented method of Claim [1] 11, wherein the patient record is a consolidated, reconciled database that is updated periodically, or whenever new data is available for a patient ((D’Auria, [0160], [0104], [0167]) (an updating process would enable continuous, real-time assessment and processing of new fields and/or entirely new data sources as they enter the system)).
RE: Claim 17 D’Auria et al. and Hasan et al. teach the claimed: 
17. (Currently Amended) The computer-implemented method of Claim [1] 11, wherein the patient record is a consolidated, reconciled database that is updated whenever new data is available for the identified patient ((D’Auria, [0160], [0104], [0167]) (an updating process would enable continuous, real-time assessment and processing of new fields and/or entirely new data sources as they enter the system)).
RE: Claim 18 D’Auria et al. and Hasan et al. teach the claimed: 
18. (Currently Amended) The computer-implemented method of Claim [1] 11, wherein the predetermined thresholds can be applied to the one or more fields of each of the identified patient entries, such that a certain tolerance can be attributed to the differences ((D’Auria et al., [0159], [0160]) (if machine learning algorithm output includes probability of match between all combinations of fields, transformation may include filtering to include only the combinations in which the probability of field match is above some threshold, then sorting the result to order the pairs by most likely to least likely to map; a report may be generated that reveals the confidence of each field mapping based on determination)).
RE: Claim 19 D’Auria et al. and Hasan et al. teach the claimed: 
19. (Currently Amended) The computer-implemented method of Claim [1] 11, wherein the machine learning module identifies the identified patient entries satisfying the predetermined thresholds using a difference count or a difference percentage between the two identified patient entries being reconciled ((D’Auria et al., [0159], [0160]) (if machine learning algorithm output includes probability of match between all combinations of fields, transformation may include filtering to include only the combinations in which the probability of field match is above some threshold, then sorting the result to order the pairs by most likely to least likely to map; a report may be generated that reveals the confidence of each field mapping based on 
RE: Claim 20 D’Auria et al. and Hasan et al. teach the claimed: 
20. (Currently Amended) The computer-implemented method of Claim [1] 11, wherein if at least one of the received identified patient entries meets or exceeds at least one of the predetermined thresholds, the patient entry will be excluded from being reconciled with the other patient entries ((D’Auria et al., [0158], [0159]) (Some examples of transformations that may be used in any combination or not at all include transpositions, joins, deriving new computed values, encoding, translations, attribute selection, splitting fields, summarizations, aggregations, sorting, subsetting, filtering, decompositions, data cleansing, text mining, standardization, applying a function, and normalization; if machine learning algorithm output includes probability of match between all combinations of fields, transformation may include filtering to include only the combinations in which the probability of field match is above some threshold, then sorting the result to order the pairs by most likely to least likely to map; a report may be generated that reveals the confidence of each field mapping based on determination)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 10,262,112 B2 teaches a host system and method leveraging machine learning extrapolation from the comprehensive patient database for the purpose of determining exposure values for each of the expected medications (via, e.g., the medical records), the detected medications (via, e.g., analysis of assay results and patient metabolic characteristics), and associated exposure ranges (Col 13. Lines 54-61).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181.  The examiner can normally be reached on 7:30 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626